Citation Nr: 0110163	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right foot 
hammertoes, with hallux valgus deformity.

2.  Entitlement to a schedular rating in excess of 10 percent 
for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A Videoconference Hearing was held on December 14, 2000, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

At the December 2000 Videoconference Hearing, the veteran 
addressed the issue of entitlement to a compensable schedular 
rating for her service-connected left foot hammertoes, with 
hallux valgus deformity.  This issue is not on appellate 
status, and is therefore referred back to the RO, for 
appropriate action.


REMAND

The veteran contends that she is entitled to be service-
connected for right foot hammertoes, with hallux valgus 
deformity, and that her service-connected right carpal tunnel 
syndrome should be rated higher than 10 percent disabling.  
After a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken 
prior to appellate review of this case.  In particular, it is 
noted that, on November 9, 2000, while this appeal was still 
pending, the President signed the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA in essence requires that VA 
undertake any additional development that may be necessary to 
substantiate a veteran's claim for VA benefits, regardless of 
whether the claim is well grounded or not.  The additional 
development may include securing any additional evidence 
identified by the claimant, and requesting a medical 
examination and a medical opinion, when necessary.  Also, the 
VCAA imposes upon VA certain additional notice duties.  Id

In a recent decision, the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and re-adjudication under the VCAA by the 
lower adjudicatory authority (i.e., the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).

In the present case, the record shows that the RO has denied 
the veteran's claim for service connection for right foot 
hammertoes, with hallux valgus deformity, as not well 
grounded, and has consequently not sought a medical opinion 
on etiology.  Due process considerations mandate that this 
issue be reviewed and re-adjudicated under the provisions of 
the VCAA.

VA's re-defined duty to assist also requires in this case 
that the veteran's right upper extremity be re-examined by 
VA, in order to ascertain the current degree of severity of 
her service-connected right carpal tunnel syndrome.  Re-
examination is needed because, while the more recent medical 
examination report in the file, prepared pursuant to an RO's 
request by QTC Medical Services, Inc., in December 1998, 
reflects a "completely unremarkable" neurological 
examination, the veteran claimed much more recently (i.e., at 
the December 2000 Videoconference Hearing) that the service-
connected disability is currently much more disabling than 
evaluated.  See, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.)

In view of the above, this case is remanded for the following 
development:

1.  The RO should schedule the veteran 
for a VA medical examination of her 
service-connected right carpal tunnel 
syndrome, in order to ascertain the 
current severity and extent of this 
disability.  The examiner should be asked 
to review the pertinent evidence in the 
file prior to the medical examination, to 
include the December 1998 QTC Medical 
Services examination report, and the 
veteran's December 2000 testimony, 
examine the veteran, and render a 
comprehensive, legible report.

The RO should make sure that, in 
requesting that this medical examination 
be scheduled, notices are sent to the 
veteran's current address of record.  
Sufficient written documentation should 
be associated with the file to confirm 
that notice was sent, the date notice was 
sent, and the address to which notice was 
sent.  The veteran should also be 
reminded of her duty to report for the 
scheduled VA medical examination, and of 
the potential consequences of an 
unexcused failure to report.

In the report, the examiner should state 
whether he or she reviewed the claims 
folder prior to the examination.  He or 
she should also describe, with as much 
detail as possible, the current severity 
of the service-connected right carpal 
tunnel syndrome.  He or she should make 
sure to include in the medical 
examination report a full rationale for 
all his or her opinions and conclusions.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
her right foot.  The examiner should be 
asked to review the pertinent evidence in 
the file prior to the medical 
examination, to include the veteran's 
service medical records, the December 
1998 QTC Medical Services examination 
report, and the veteran's December 2000 
testimony, examine the veteran, and 
render a comprehensive, legible report.

Again, the RO should make sure that, in 
requesting that this medical examination 
be scheduled, notices are sent to the 
veteran's current address of record.  
Sufficient written documentation should 
be associated with the file to confirm 
that notice was sent, the date notice was 
sent, and the address to which notice was 
sent.  The veteran should also be 
reminded of her duty to report for the 
scheduled VA medical examination, and of 
the potential consequences of an 
unexcused failure to report.

In the report, the examiner should state 
whether he or she reviewed the claims 
folder prior to the examination.  He or 
she should also render all pertinent 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
that the veteran's right foot hammertoe 
disability, with hallux valgus, is 
causally related to service.  He or she 
should make sure to include in the 
medical examination report a full 
rationale for all his or her opinions and 
conclusions.

3.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should re-
adjudicate the claims hereby being 
remanded, making sure to do so in 
accordance with the provisions of all 
pertinent laws and regulations, and all 
applicable caselaw.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC), which should contain 
notice of all relevant actions taken on 
the appealed claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to said issue.

If the veteran has failed to report for 
either examination, citation of 38 C.F.R. 
§ 3.655 should be included in the SOC or 
SSOC, as appropriate.  An appropriate 
period of time should thereafter be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action unless otherwise notified, 
but she is hereby reminded that she has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


